Case 2:19-cv-05388-RGK-MAA Document 36 Filed 06/01/20 Page1of1 Page ID #:360

10
i i
12
I
14
i5
16
17
18
LY
20
21
22
23
24
25
26
27

28

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

BRIAN WHITAKER, CASE NO. 2:19-cv-05388-RGK-MAA

Plaintiff(s),
vs.

PQ 6" and Olive, Inc., et al., COURT’S ACTIVE CASELOAD

)

)

)

ORDER REMOVING MATTER FROM
Defendant(s). }

 

In light of the Notice of Automatic Stay [34], filed on May 28, 2020, regarding the
defendant's Chapter 11 Bankruptcy petition, the Court hereby ORDERS this matter removed from
the Court's active caseload, pending the outcome of said proceedings and/or further order of this
Court. Counsel are to properly motion this Court should they desire this matter placed back on

active status.

IT IS SO ORDERED.

DATED: 06:2494-Z6
R. GARY KLAUSNER
UNITED\$TATES DISTRICT JUDGE

 
